Although I otherwise concur in the opinion and judgment, I concur in the overruling of the first assignment of error upon the limited ground that any error in the trial court determination as a matter of law that defendants did not act under color *Page 180 
of state law is not prejudicial for the reasons stated in the majority opinion in connection with the second and third assignments of error. This is simply a medical malpractice case, not one involving denial of constitutional rights, even assuming defendants, or any of them, acted under color of state law. It is unnecessary for this court to explore the application of eitherEstelle v. Gamble (1976), 429 U.S. 97, or Polk County v. Dodson
(1981), 454 U.S. 312, both of which are distinguishable from the circumstances herein involved.